DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                  Priority under 35 U.S.C. 119
2.           Acknowledgment is made of a claim for foreign priority under 35U.S.C. 119(a)-(d) or (f), and a certified copy of the priority document has been received.

                                           Information Disclosure Statement
3.           All documents cited in the Information Disclosure Statement filed on 6/11/20, 2/5/21 and 4/9/21 are considered by examiner.

                                                             Drawings
4.           All drawings filed on 6/11/20 are approved by examiner.

			                Minor Corrections
5.	The disclosure should be carefully reviewed and ensure that any and all grammatical, idiomatic, and spelling or other minor errors are corrected. For instance, in claims 10 and 14, “a capacitor” should be changed to -- capacitors --.





Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1-11 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1-11 are indefinite because in independent claim 1, it is not clearly understood if “the first transistor” (line 8) is the same or different from “a first switch” (line 2). It appears that they are two different elements via how they are recited in another independent claim 12. If so, “the gate of the first transistor” (claim 1, line 8) lack antecedent basis.
	Claim 15 is also indefinite because it is not clearly understood if “a transistor” (line 3) is the same or different from “the first transistor” (claim 1, line 8).

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

10.	Claims 1 and 11-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2005039988 (hereinafter “’988”).

Regarding claims 1 and 12, ‘988 (e.g., Fig. 1) shows a gate drive circuit that is arranged to drive a gate of a first transistor (SW), and to which a first voltage source (11) and a second voltage source (12) connected in series at a first connection node (A), and an inductor (15) can be electrically connected, the gate drive circuit comprising: a first switch (13) on a high potential side and a second switch (14) on a low potential side connected in series at a second connection node (B) between a high potential end (+ terminal of 11) and a low potential end (- terminal of 12) of a series connection structure, constituted of the first voltage source (11) and the second voltage source (12); and a third switch (16) connected in series to the inductor (15) between the first connection node (A) and the second connection node (B), wherein the gate of the first transistor (SW) is capable of being electrically connected to the second connection node (B).

Regarding claim 11, ‘988 shows wherein an ON time of the third switch (16) is variable in accordance with a load current flowing in the first transistor (SW) (see Fig. 3).

Regarding claim 13, ‘988 shows a gate driver circuit comprising all the claimed subject matter as discussed above as for claims 1 and 12, further including wherein the gate drive circuit controls current to flow in the inductor (15) through the third switch (16) before the first switch (13) or the second switch (14) begins to control the first transistor (SW) (see Fig. 3).

claim 15, ‘988 shows a power conversion device comprising: the gate drive circuit according to claim 1; and a transistor (SW) having a gate driven by the gate drive circuit.

Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


13.	Claims 2-9 are rejected under 35 U.S.C. 103 as being unpatentable over ‘988 in view of JPH04359697 (hereiafter “’697”).
Regarding claim 2, ‘988 shows a gate drive circuit comprising all the claimed subject matter as discussed above in section 10, further including a backflow prevention unit (bidirectional switch 16 with two diodes connected thereto, Fig. 25b) arranged to prevent backflow of current flowing in the inductor (15), except for at least one of a first current blocking unit arranged to block current from the second connection node to the high potential side and a second current blocking unit arranged to block current from the low potential side to the second connection node.
	However, ‘697 (e.g., Fig. 4) discloses an electronic circuit comprising a first current blocking unit (224) arranged to block current from the midpoint connection node to the high 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize a first current blocking unit and a second current blocking as taught in ‘697 into a gate drive circuit of ‘988 for the purpose of enhancing the power efficiency of the circuit via blocking current from the midpoint connection node to the high potential side, and current from the low potential side to the midpoint connection node.

Regarding claim 3, ‘988 (Fig. 25b) shows wherein the third switch (16) is a bidirectional switch, the backflow prevention unit (two diodes connected to bidirectional switch) prevents bidirectional backflow, and ‘697 (Fig. 4) shows both the first current blocking unit (224) and the second current blocking unit (230) are provided.

Regarding claim 4, ‘988 (Fig. 25b) shows wherein the bidirectional switch (16) is made of a second transistor (left-side transistor) and a third transistor (right-side transistor) connected in series, and the backflow prevention unit is a diode (diode connected to left-side transistor) of the second transistor and a diode (diode connected to right-side transistor) of the third transistor.

Regarding claim 5, ‘988 (Fig. 1) shows wherein the first switch (13) and the second switch (14) are a fourth transistor and a fifth transistor, and ‘697 (Fig. 4) shows the first current blocking unit (224) and the second current blocking unit (230) are a diode.

Regarding claim 6, ‘697 (Fig. 4) shows wherein only the first current blocking unit (224) out of the first current blocking unit (224) and the second current blocking unit (230) is provided, and the backflow prevention unit prevents backflow only in a direction from the second connection node to the first connection node.

Regarding claim 7, ‘988 (Fig. 1) show wherein the first switch (13) is a sixth transistor, and the third switch (16, Fig. 25b) is a seventh transistor including a diode, and ‘697 (Fig. 4) shows the first current blocking unit (224) is a diode, and the backflow prevention unit is a different diode from the diode included in the seventh transistor.

Regarding claim 8, ‘697 9Fig. 4) shows wherein only the second current blocking unit (230) out of the first current blocking unit (224) and the second current blocking unit (230) is provided, and the backflow prevention unit prevents backflow only in a direction from the first connection node to the second connection node.

Regarding claim 9, ‘988 shows wherein the second switch (14, Fig. 1) is an eighth transistor, and the third switch (16, Fig. 25b) is a ninth transistor including a diode (diode connected thereto), and 697’ shows the second current blocking unit (230) is a diode, and the backflow prevention unit is a different diode from the diode included in the ninth transistor.

14.	Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over ‘988 in view of 
Petersen et al. (U.S. Pub. No. 2016/0344214, hereinafter “Petersen”).
	Regarding claims 10 and 14, ‘988 shows a gate drive circuit comprising all the claimed subject matter as discussed above in section 10, except for the first voltage source and the second voltage source being capacitors.
	However, Petersen (e.g., Fig. 4a) discloses an electronic circuit comprising the first voltage source and the second voltage source being capacitors (C1, C2).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the first voltage source and the second voltage source being 

				Contact Information
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NGUYEN whose telephone number is (571)272-2081.  The examiner can normally be reached on 8 hours 9am-5pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW V NGUYEN/Primary Examiner, Art Unit 2838